Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 05/24/2021 has been entered. Claims 1-14 and 16-22 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, applicant discloses the limitation of “normalizing a component frequency of a second peak identified in the frequency domain data”, however it is unclear what kind of normalization is being done. For example is it a simple weight frequency normalization or constant weight? Is the normalization peak position or amplitude? Does the normalization occur at the whole frequency peak or individual specific peaks? Thus for at least these reasons listed above the claim is unclear and indefinite to the metes and bounds of the invention. For purposes of examining, normalizing a component frequency” as any type of normalization wherein data is returned to normal condition or state
Claims 2-11 are rejected under the virtue of dependency with regards to claim 1
Claims 12-14 and 16-22 are rejected under the same reasons as claim 1 and under the virtue of dependency.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1-5, 8-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Holzhausen (US 4783769 A) in view of Lemarenko (Document Id: US 20170176622 A1)

Regarding claim 1, Holzhausen teaches a method of locating a position of a downhole object in a wellbore or an anomaly in a subterranean formation, comprising generating a hydraulic impulse in a fluid in the wellbore, wherein the hydraulic impulse reflects between a surface boundary and a downhole boundary, and wherein the downhole boundary is one of the downhole object or the formation anomaly. (Abstract, Col.2, lines 22-24, Col.12, lines 57-66, Col.15, lines 39-56, Col.14, lines 60-66, Fig.11)

Further regarding claim 1, Holzhausen teaches collecting data at a wellhead of the wellbore on pressure in the fluid as the hydraulic impulse reflects between the surface boundary and the downhole boundary and transforming data into frequency domain data. (Abstract, Col.2, lines 22-24, Col.12, lines 57-66, Col.15, lines 39-56, Col.14, lines 60-66, Fig.11) 

Further regarding claim 1, Holzhausen teaches identifying component frequencies in the frequency domain data, wherein the component frequencies are associated with 

Further regarding claim 1, Holzhausen teaches a component frequency of a second peak identified in the frequency domain data. (Col.4, lines 10-16, Col.14, lines 47-57, Col.15, lines 61-64, Col.6, lines 1-2, Fig.11, Fig.1a-4) Applicant discloses the language “to determine a second fundamental frequency of the hydraulic impulse, wherein the second peak has a second frequency that is higher than a first frequency of a first peak”, however the terms “to determine” and all limitations that follow these terms is merely a case of intended use/desired outcome and therefore has no patentable weight. Holzhausen does not explicitly teach normalizing. 
Lemarenko, in the same field of endeavor teaches normalizing. (Paragraph 7, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Holzhausen to incorporate normalizing as taught by Lemarenko in order to result in a specular spectrum and further data processing.

Further regarding claim 1, Holzhausen teaches determining a location of the downhole object or the formation anomaly using a second fundamental frequency to determine the position (location) of a downhole object or a formation anomaly. (Col.4, lines 10-16, Col.14, lines 47-57, Col.15, lines 61-64, Col.6, lines 1-2, Fig.11, Fig.1a-4, Claims 1-2). Holzhausen does not explicitly teach normalizing. 
Lemarenko, in the same field of endeavor teaches normalizing. (Paragraph 7, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Holzhausen to incorporate normalizing as taught by Lemarenko in order to result in a specular spectrum and further data processing.

Regarding claim 2, Holzhausen teaches wherein the downhole object is one of a plug in the wellbore, a downhole tool positioned within a casing in the wellbore, or a perforation or hole through the casing or other tubular associated with the wellbore. (Col.2, lines 1-12)

Regarding claim 3, Holzhausen teaches wherein generating the hydraulic impulse comprises one or more of altering a flow rate of a pump injecting fluid into the wellbore, opening a valve, and closing a valve. (Col.2, lines 13-21)

 Regarding claim 4, Holzhausen teaches collecting data but does not explicitly teach detrending the collected data. (Col.2, lines 1-27)
Lemarenko, in the same field of endeavor teaches detrending collected data. (Paragraph 7, claim 1, Paragraph 60, lines 5-10) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Holzhausen to incorporate detrending collected data as taught by Lemarenko in order to remove noise outside a region of interest.

Regarding claim 5, Holzhausen teaches wherein transforming the collected data into frequency domain data comprises applying a Fourier transform to the collected data. (Col.14, lines 63-66) 

Regarding claim 8, Holzhausen teaches determining wave speed in the wellbore. (Col.2, lines 4-5) Holzhausen also teaches using the wave velocity to determine the location of the downhole object or the formation anomaly. (Col.2, lines 1-27, Col.10, lines 21-27)

Regarding claim 9, Holzhausen teaches wherein the location of the downhole object or the formation anomaly is determined based on a speed of a wave in the wellbore and at least the second fundamental frequency of the hydraulic impulse. (Col.2, lines 1-27, Col.10, lines 21-27, Col.4, lines 10-16, Col.14, lines 47-57, Col.15, lines 61-64, Col.6, lines 1-2, Fig.11, Fig.1a-4, Claims 1-2) Holzhausen does not explicitly disclose velocity associated with the waves/signals however it would have been obvious to one having ordinary skill in the art before the effective filling date to determine velocity of the waves/signals since velocity readings and determination is very commonly known in the art and since speed and direction is known, velocity could easily be derived from these two parameters. Holzhausen does not explicitly teach normalizing. Holzhausen does not explicitly teach normalizing.
Lemarenko, in the same field of endeavor teaches a normalized fundamental frequency of an impulse. (Paragraph 7, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Holzhausen to incorporate a normalized fundamental frequency of an impulse as taught by Lemarenko in order to result in a specular spectrum and further data processing.

Regarding claim 10, Holzhausen teaches determining the location of the downhole object or the formation anomaly using fundamental frequency (Col.2, lines 1-27, Col.10, lines 21-27, Col.4, lines 10-16, Col.14, lines 47-57, Col.15, lines 61-64, Col.6, lines 1-2, Fig.11, Fig.1a-4, Claims 1-2) but does not explicitly teach using one or more of, a third, a fourth, a fifth, and a sixth normalized fundamental frequency
Lemarenko, in the same field of endeavor teaches wherein the at least one normalized fundamental frequency comprises one or more of a third, a fourth, a fifth, and a sixth normalized fundamental frequency. (Paragraph 7, claim 1) It would have been obvious 

Regarding claim 11, Holzhausen teaches wherein the formation anomaly is one or more of a fracture depth, a fracture density, a fracture length, a fracture permeability, a fracture flow characteristic, a perforation density, and a penetration depth. (Col.2, lines 1-27) 

Regarding claim 12, Holzhausen teaches the invention as claimed but does not explicitly teach a non-transitory computer readable medium comprising a set of instructions stored thereon that, when executed by a processor of a control system, cause the processor to determine a distance to a downhole object in a wellbore or a characteristic of a subterranean formation.
Lemarenko, in the same field of endeavor teaches a non-transitory computer readable medium comprising a set of instructions stored thereon that, when executed by a processor of a control system, cause the processor to determine a distance to a downhole object in a wellbore or a characteristic of a subterranean formation. (Paragraph 8, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Holzhausen to incorporate a non-transitory computer readable medium comprising a set of instructions stored thereon that, when executed by a processor of a control system, cause the processor to determine a distance to a downhole object in a wellbore or a characteristic of a 

Further regarding claim 12, Holzhausen teaches a method to receive data collected over time on a pressure in a fluid within the wellbore, wherein the data is collected at or near a wellhead of the wellbore and wherein the pressure data is collected as a hydraulic impulse reflects in the wellbore between the downhole object and a surface boundary (Abstract, Col.2, lines 1-27, Col.12, line 55 – Col.13, line 8, Col.15, lines 39-56, Col.14, lines 60-66, Fig.11) but doesn’t explicitly teach instructions.
Lemarenko, in the same field of endeavor teaches instructions. (Paragraph 8, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Holzhausen to incorporate instructions as taught by Lemarenko in order to have a processor that executes a set of instructions.

Further regarding claim 12, Holzhausen teaches transforming the received data into frequency domain data. (Col.14, lines 60-66, Fig.11) Holzhausen teaches the invention as claimed but does not explicitly teach instructions.
Lemarenko, in the same field of endeavor teaches instructions. (Paragraph 8, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Holzhausen to incorporate instructions as taught by Lemarenko in order to have a processor that executes a set of instructions.

Further regarding claim 12, Holzhausen teaches a method to identify a second component frequency in the frequency domain data. (Col.4, lines 10-16, Col.14, lines 47-57, Col.6, lines 1-2, Claim 2, Fig.4, 11) Holzhausen does not explicitly teach instructions 
Lemarenko, in the same field of endeavor teaches instructions and a method to normalize the second component frequency to determine a second normalized fundamental frequency. (Paragraph 7-8, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Holzhausen to incorporate instructions and a method to normalize the second component frequency to determine a second normalized fundamental frequency as taught by Lemarenko in order to result in a specular spectrum and further data processing.

Further regarding claim 12, Holzhausen teaches determining a distance to a downhole object using the second fundamental frequency. (Col.2, lines 1-27, Col.12, line 55 – Col.13, line 8, Col.14, lines 60-66, Col.4, lines 10-16, Col.14, lines 47-57, Col.15, lines 61-64, Col.6, lines 1-2, Fig.11, Fig.1a-4) Holzhausen teaches the invention as claimed but does not explicitly teach instructions and normalized fundamental frequencies. 
Lemarenko, in the same field of endeavor teaches instructions and normalized fundamental frequencies. (Paragraphs 7-8, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Holzhausen to incorporate instructions and normalized fundamental frequencies as taught by Lemarenko in order to have a processor that executes a set of instructions.

Regarding claim 13, Holzhausen teaches to apply a Fourier transform to the received data to transform the received data into the frequency domain data. (Col.14, lines 63-66) Holzhausen teaches the invention as claimed but does not explicitly teach instructions.
Lemarenko, in the same field of endeavor teaches instructions. (Paragraph 8, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Holzhausen to incorporate instructions as taught by Lemarenko in order to have a processor that executes a set of instructions.

Regarding claim 16, Holzhausen teaches wherein the distance to the downhole object is determined based on a velocity of a wave in the wellbore and at least the second fundamental frequency of the hydraulic impulse identified in the frequency domain data. (Col.2, lines 1-27, Col.10, lines 21-27, Col.4, lines 10-16, Col.14, lines 47-57, Col.15, lines 61-64, Col.6, lines 1-2, Fig.11, Fig.1a-4, Claims 1-2) Holzhausen does not explicitly teach normalizing and non-transitory computer readable medium.
Lemarenko, in the same field of endeavor teaches a normalized fundamental frequency of an impulse and non-transitory computer readable medium. (Paragraphs 7-8, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Holzhausen to incorporate a normalized fundamental frequency of an impulse and non-transitory computer readable medium as taught by Lemarenko in order to result in a specular spectrum and further data processing.

Claims 6-7, 14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Holzhausen in view of Lemarenko and Buyers (Document Id: US 20130213644 A1) 

Regarding claim 6, Holzhausen teaches the invention as claimed but does not explicitly teach determining if the fluid in the wellbore is at a predetermined pressure prior to generating the hydraulic impulse.
Buyers, in the same field of endeavor teaches determining if the fluid in the wellbore is at a predetermined pressure prior to generating the hydraulic impulse. (Abstract, Paragraph 21, Paragraphs 78-81, Paragraph 85, Claim.1) Buyers teaches an apparatus 12 that comprises a pressure monitoring device 27, and which includes a pressure sensor 28 and Buyers teaches a threshold pressure that is used for stability checks prior to any other measurement. Thus Buyers teaches determining pressure of the fluid at a predetermined threshold prior to generating impulse. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Holzhausen to incorporate determining if the fluid in the wellbore is at a predetermined pressure prior to generating the hydraulic impulse as taught by Buyers in order to have stability checks prior to any other measurement

Regarding claim 7, Holzhausen teaches the invention as claimed but does not explicitly teach wherein the predetermined pressure is at some pressure psi and wherein when the fluid is not at the predetermined pressure the method further comprises adjusting the pressure of the fluid in the wellbore to the predetermined pressure.
Buyers, in the same field of endeavor teaches wherein the predetermined pressure is at some pressure psi and wherein when the fluid is not at the predetermined pressure the method further comprises adjusting the pressure of the fluid in the wellbore to the predetermined pressure. (Paragraphs 84-85, Paragraph 21) Buyers teaches a pressure monitoring device 27 that sends triggering outputs to valve 24, and valve 24 from these outputs would open and close as desired which therefore would lower or increase pressure respectively. Buyers discloses the claimed invention except for pressure between 1,000 PSI and 2,000 PSI. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have pressure between 1,000 PSI and 2,000 PSI, since it has been held that where the general conditions of a claim are 

Regarding claim 14, Holzhausen teaches a pump located at the wellhead (Fig.5) but does not explicitly teach an instruction to identify the pressure of the fluid within the wellbore before the hydraulic impulse is generated; and an instruction to activate a pump to increase the pressure within the fluid to at least 1,000 PSI if the pressure of the fluid within the wellbore is less than 1,000 PSI, and an instruction to open a valve to lower the pressure to at most 2,000 PSI if the pressure of the fluid within the wellbore is greater than 2,000 PSI.
Buyers, in the same field of endeavor teaches a method to identify the pressure of the fluid within the wellbore before the hydraulic impulse is generated; and an instruction to activate a pump to increase the pressure within the fluid if the pressure of the fluid within the wellbore is less than a threshold pressure, and an instruction to open a valve to lower the pressure to a desired pressure if the pressure of the fluid within the wellbore is greater than a threshold pressure. (Abstract, Paragraph 21, Paragraphs 78-81, Paragraphs 84-85, Claim.1) Buyers teaches an apparatus 12 that comprises a pressure monitoring device 27, and which includes a pressure sensor 28 and Buyers teaches a threshold pressure that is used for stability checks prior to any other measurement. Thus Buyers teaches determining pressure of the fluid at a 
Lemarenko, in the same field of endeavor teaches instructions. (Paragraph 8, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Holzhausen in view of Buyers to incorporate instructions as taught by Lemarenko in order to have a processor that executes a set of instructions.

Regarding claim 17, Holzhausen teaches sensor to collect data over time on a pressure of a fluid within the wellbore, the sensor positioned at or near a wellhead of the wellbore 

Further regarding claim 17, Holzhausen teaches a pump and a valve located at the wellhead of the wellbore, the surface boundary being one of the pump and the valve. (Col.2, lines 1-27, Fig.5)


Further regarding claim 17, Holzhausen teaches the invention as claimed but does not explicitly teach a control system including at least a memory, a processor in communication with the memory, and instructions stored on the memory and executable by the processor.
Buyers, in the same field of endeavor teaches a control system including at least a memory (38), a processor (36) in communication with the memory, and instructions stored on the memory and executable by the processor. (Abstract, Paragraph 43, Paragraph 88, Fig.6) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Holzhausen to incorporate a control system including at least a memory, a processor in communication with the memory, 

Further regarding claim 17, Holzhausen teaches transforming the pressure data into frequency domain data (Col.14, lines 60-66, Fig.11) and determining a distance to the downhole object or a characteristic of the subterranean formation using the frequency domain data. (Col.2, lines 1-27, Col.13, lines 17-51, Col.14, lines 63-68) Holzhausen does not explicitly teach the control system operable to receive the pressure data collected by the sensor.
Buyers, in the same field of endeavor teaches the control system operable to receive the pressure data collected by the sensor. (Paragraph 43, Paragraph 85, lines 1-9, Fig.6) Buyers discloses an apparatus 12 comprising a pressure monitoring device which includes a pressure sensor 28, Buyers also discloses The step of calibrating the time reading may be performed employing a microprocessor, which may be associated with the pressure monitoring device henceforth it is inherent that the control system is receiving pressure data from the pressure sensor 28.  It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Holzhausen to incorporate the control system operable to receive the pressure data collected by the sensor as taught by Buyers in order to monitor the characteristic pressure profile of the well during the desired time span.
Further regarding claim 17, Holzhausen teaches wherein the distance is determined using frequency of one or more of a second peak, a third peak, a fourth peak, a fifth peak, and a sixth peak identified in the frequency domain data. (Col.2, lines 1-27, Col.13, lines 17-51, Col.14, lines 60-66, Col.4, lines 10-16, Col.14, lines 47-57, Col.15, lines 61-64, Col.6, lines 1-2, Fig.11, Fig.1a-4) Holzhausen teaches the invention as 
Lemarenko, in the same field of endeavor teaches normalized fundamental frequency. (Paragraph 7, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified of Holzhausen to incorporate normalized fundamental frequency as taught by Lemarenko in order to result in a specular spectrum and further data processing.

Regarding claim 18, Holzhausen teaches detrending harmonic frequency in the pressure data collected by the sensor (Col.15, lines 61-64, Col.3, lines 65-68, Col.9, lines 6-9, Col.9, lines 51-55, Fig.11) but does not explicitly teach a control system.
Buyers, in the same field of endeavor teaches a control system. (Paragraph 43, Paragraph 85, lines 1-9, Fig.6) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Holzhausen to incorporate a control system as taught by Buyers in order to monitor the characteristic pressure profile of the well during the desired time span.

Regarding claim 19, Holzhausen teaches a method to apply a Fourier transform to the detrended data or the pressure data to transform the pressure data into the frequency domain data (Col.14, lines 63-66) but does not explicitly teach a control system and detrending pressure data
Buyers, in the same field of endeavor teaches a control system. (Paragraph 43, Paragraph 85, lines 1-9, Fig.6) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Holzhausen to incorporate a 
Lemarenko, in the same field of endeavor teaches detrending data. (Paragraph 7, claim 1, Paragraph 60, lines 5-8) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Holzhausen in view of Buyers to incorporate detrending data as taught by Lemarenko in order to noise outside a region of interest.

Regarding claim 20, Holzhausen teaches the invention as claimed but does not explicitly teach wherein the control system is further operable to determine the pressure of the fluid within the wellbore before the hydraulic impulse is reflected off the downhole object.
Buyers, in the same field of endeavor teaches wherein the control system is further operable to determine the pressure of the fluid within the wellbore before the hydraulic impulse is reflected off the downhole object. (Abstract, Paragraph 21, Paragraphs 78-81, Paragraph 85, Paragraphs 27-31, Claim.1) Buyers teaches an apparatus 12 that comprises a pressure monitoring device 27, and which includes a pressure sensor 28 and Buyers teaches a threshold pressure that is used for stability checks prior to any other measurement. Thus Buyers teaches determining pressure of the fluid within the wellbore at a predetermined threshold prior to the hydraulic impulse being reflected off the downhole object. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Holzhausen to incorporate wherein the control system is further operable to determine the pressure of the fluid within the wellbore before the hydraulic impulse is reflected off the downhole object aa taught by Buyers in order to monitor the characteristic pressure profile of the well during the desired time span.
Regarding claim 21, Holzhausen teaches a pump to adjust the pressure of the fluid within the wellbore (Col.2, lines 1-27, Fig.5) but does not explicitly teach a control system.
Buyers, in the same field of endeavor teaches a control system. (Paragraph 43, Paragraph 85, lines 1-9, Fig.6) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Holzhausen to incorporate a control system as taught by Buyers in order to monitor the characteristic pressure profile of the well during the desired time span.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Holzhausen in view of Buyers and Lemarenko and Validyne (“Pressure Sensor Accuracy”, all citations are provided from machine translation)

Regarding claim 22, Holzhausen teaches a sensor (Col.13, lines 17-51) but does not explicitly teach wherein the sensor has an accuracy of +/- 0.015%.
Validyne, in the same field of endeavor teaches a sensor that has an accuracy of +/- 0.015%. (Page.1, paragraph 2) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Holzhausen to incorporate a sensor that has an accuracy of +/- 0.015% as taught by Validyne in order to have a pressure reported by the sensor be as close as the actual pressure. 
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 17 have been considered but are moot in view of the references cited in the most current rejection.
Applicant’s arguments with respect to claim(s) 1, 12 and 17 have been considered but are moot in view of the references cited in the most current rejection, however for compact prosecution purposes, examiner will address applicants arguments regarding obvious improvement over Lemarenko. Applicant argues obvious improvement over Lemarenko because the noise removed by detrending exists in the frequency spectrum as a large amplitude peak in the same frequency range as the first and often second and third wellbore harmonics. Applicants limitation of normalization is unclear as described above in the 35 U.S.C 112(b) rejection, however from examiners interpretation and the broadest reasonable interpretation, Lemarenko appears to disclose/teach the limitation of normalization because Lemarenko discloses normalizing the acoustic wave in a frequency domain, resulting in a specular spectrum, removing spectral noise outside a region of interest in the specular spectrum, shaping the specular spectrum around a resonance frequency, converting the shaped specular spectrum into a time domain, resulting in a renormalized waveform. (See Paragraph 7)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645